Appellant complains of our disposition of the only bill of exceptions appearing in the record. We have again gone over said complaint in connection with the motion. The bill of exceptions referred to is not very clear, and we have had some difficulty in determining therefrom just exactly the point of appellant's complaint, but we take it that he is offended by the reception of testimony as to a statement made by him, in effect, that he hoped his wife would be dead when he got back to her. Mr. Crook testified that appellant was brought back by Mr. Cheshire, — not an officer, — who accompanied appellant back to the place where the stabbing occurred, — some seven or eight minutes after the killing. Mr. Cheshire testified that he met appellant about a block and a half from where the stabbing took place, and told him he had better go back with him down there and see about the woman's condition. They had gone but a little way when appellant made the remark which seems to be the subject of this objection. Appellant had the bloody knife in his possession when he met Mr. Cheshire. He made the statement almost immediately after they started back to the scene of the killing. We think the conclusion, expressed in our original opinion, that this was part of the res gestae, is supported by the facts, and that the motion for rehearing should be overruled, and it is accordingly so ordered.
Overruled.